     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 1 of 33 Page ID #:15197




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11                Plaintiff,                       DEFENDANT’S OPPOSITION TO THE
12                       v.                        EX PARTE APPLICATION OF
                                                   JACQUELINE ROSE FOR AN ORDER
13    MICHAEL JOHN AVENATTI,                       TO QUASH DEFENDANT’S SUBPOENA
14                Defendant.
15
16
17          Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18    advisory counsel of record, H. Dean Steward, hereby files this opposition to the ex parte
19    application of Jacqueline Rose for an order to quash Defendant’s subpoena.
20
21
       Dated: August 16, 2021                   Respectfully submitted,
22
                                               /s/ Michael J. Avenatti
23
                                               Defendant
24                                             MICHAEL JOHN AVENATTI
25
26
27
28
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 2 of 33 Page ID #:15198




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3    I.    INTRODUCTION AND FACTUAL BACKGROUND
 4          A. The Rejected Proposed Stipulation
 5          As counsel for Ms. Rose was informed prior to filing her ex parte application, Mr.
 6    Avenatti has requested that the government agree to the following stipulation so as to
 7    avoid the need for Ms. Rose or any other CNN witness to testify: “Mr. Avenatti was in
 8    Washington, D.C. on April 28, 2018 and April 29, 2018. On April 29, 2018, he was also
 9    in New York City. He remained in New York City for a number of days, including April
10    29, 2018, April 30, 2018, May 1, 2018 and May 2, 2018. Video evidence supports these
11    facts.”1 The government, however, refuses to stipulate as requested. As a result, Mr.
12    Avenatti is unfortunately required to prove these facts through witness testimony.
13          Ms. Jacqueline Rose2 is one witness who can easily substantiate these facts
14    because she communicated with Mr. Avenatti during this time period in order to book
15    his in-person appearances for CNN on multiple shows in Washington, D.C. and New
16    York City, N.Y. and also arranged his ground transportation while he was in those cities.
17    See, e.g., Exhibit A (sample text messages). In addition, video evidence from CNN
18    substantiates that Mr. Avenatti was in Washington, D.C. and New York and was not in
19    California during this time period.
20          B. The Fabricated Story About the May 1, 2018 E-mail
21          Ms. Judy Regnier is a key government witness who previously served as Mr.
22    Avenatti’s Office Manager. She testified during the government’s case-in-chief
23    beginning on July 27, 2021 (the fourth day of trial). Her testimony lasted over six hours
24
25    1
       See e-mail attached as Exhibit E. Counsel for Ms. Rose neglected to inform the Court
26    of this significant fact in any of her filings.
      2
27
        During the relevant time period, Ms. Rose was a “booker” at CNN, meaning she was
      responsible for booking guests for various CNN shows and ensuring they arrived in-
28    studio or at their remote locations on time.
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 3 of 33 Page ID #:15199




 1    on direct, more than any other witness. The government has attempted to convince the
 2    jury that Ms. Regnier was an employee of the defendant who was simply following the
 3    orders of Mr. Avenatti at all times and who never knowingly deceived anyone or led Mr.
 4    Avenatti astray as it related to financial information. Her credibility is a critical issue
 5    in this trial.
 6           On June 14, 2021, Ms. Regnier and her counsel met with the government in
 7    preparation for her trial testimony. Attending from the government were AUSAs Brett
 8    Sagel (who would later handle her direct examination) and Alex Wyman, together with
 9    Special Agent Ryan Roberson and Remoun Karlous. According to Ms. Regnier, at the
10    beginning of the meeting, the government explained to Ms. Regnier the importance of
11    telling them the truth. See Trial Tr. (7/28/21, Vol. 2) p. 15.
12           During the interview, which lasted over four hours, Ms. Regnier was asked about
13    the exhibit attached hereto as Exhibit B (later marked during trial as government exhibit
14    281). In particular, the government inquired about Ms. Regnier’s email to Long Tran of
15    May 1, 2018 that reads “Long – I asked the bank to put a trace on it. As soon as I get the
16    results I will let you know ASAP. Judy.” The government’s interest in this email is
17    obvious because it is the government’s theory in this case that, in reality, no wire had
18    been sent and Mr. Avenatti had unilaterally fabricated the existence of the $4,000,000
19    wire in order to deceive Mr. Long and Ms. Phan. The problem for the government as
20    they approached trial, however, was the existence of this email from Ms. Regnier, which
21    completely undercut their theory. If Ms. Regnier was just following orders and knew
22    that no funds had ever been sent, as she had previously told the government and as they
23    wanted the jury to believe, then how could they explain her email to the client stating
24    that she “had asked the bank to put a trace on it” and that “as soon as [she got] the
25    results,” she would let the client know ASAP? And the problem for Ms. Regnier was
26    that either (1) the tale she had told the government about there being no wire was false,
27    (2) she had lied to Mr. Avenatti about actually sending the $4,000,000 wire from the
28
                                                    2
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 4 of 33 Page ID #:15200




 1    account to Ms. Phan, or (3) she had knowingly sent a bogus email to Mr. Tran telling
 2    him there was a $4,000,000 wire when she knew there was none. Under any of these
 3    scenarios, Ms. Regnier would face potential criminal exposure and the government’s
 4    case, together with Ms. Regnier’s credibility, would suffer a significant blow.
 5          The solution, which was a win, win for the government and Ms. Regnier, but not
 6    so much for the defendant, was this: Ms. Regnier, and later the government if need be,
 7    would explain away the email to Mr. Tran by claiming that it was actually Mr. Avenatti
 8    that sent the May 1, 2018 email from Ms. Regnier’s computer. Thus, according to the
 9    notes from the June 14, 2021 interview,3 Ms. Regnier told the two AUSAs and two
10    government agents this lie, which they documented: “MA may have used JR’s computer
11    and email to send this email. Occasionally, MA would use computer to type up an email
12    and then say, ‘send this.’ JR was not comfortable with MA doing this, but once the
13    email was sent it was too late for her to do anything. JR never told the person who was
14    sent the email that the email was prepared and sent by MA, not JR.”
15          C. The Government Calls Ms. Regnier as a Trial Witness
16          Thirteen days after this interview, despite the obvious dubious nature of what Ms.
17    Regnier had just allegedly told both AUSAs and both agents about an important piece of
18    evidence in a major criminal case, the government called Ms. Regnier to testify before
19    the jury. During the direct examination, led by AUSA Sagel, the government used Ms.
20    Regnier to lay the foundation for, and admit, Exhibit B (marked as government exhibit
21    281) and then proceeded to ask her a number of questions about the exhibit and the wire
22    transfer. This testimony is attached as Exhibit D. Included within the questions from
23    Mr. Sagel were “Is this an e-mail chain that you were on with the defendant?” followed
24
25
26
      3
27
        The handwritten notes have not been produced to the defense but are clearly Brady for
      the reasons explained infra. The relevant portion of typewritten summary is attached
28    hereto as Exhibit C.
                                                  3
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 5 of 33 Page ID #:15201




 1    by “Including at least two4 of those e-mails being written by the defendant?” (emphasis
 2    added). See, e.g., Trial Tr. (7/28/21, Vol. 1) p. 52-53. Ms. Regnier answered “Yes” to
 3    both questions. Mr. Sagel then proceeded to illicit from Ms. Regnier that the reason the
 4    email said what it said was “That’s what Michael wanted to send to the client.” Mr.
 5    Sagel followed up, “Was there any wire to put a trace on?” Ms. Regnier responded,
 6    “Not at that time, no.” See, e.g., Trial Tr. (7/28/21, Vol. 1) p. 56.
 7          On cross-examination, Mr. Avenatti confronted Ms. Regnier with what she had
 8    told the government on June 14, 2021, namely that Mr. Avenatti may have used her
 9    computer to send the email. See, e.g., Trial Tr. (7/28/21, Vol. 2) p. 15-17. Mr. Avenatti,
10    however, chose at that time not to cross examine Ms. Regnier about her other related
11    false statements to the government about the exhibit and likewise purposely chose not to
12    complete the impeachment of Ms. Regnier, choosing instead to wait until his case-in-
13    chief (as is his right). That time has now arrived.
14          D. Exposing the Lie and the Government’s Knowledge
15          It was literally impossible for Mr. Avenatti to have typed the email on Ms.
16    Regnier’s computer in Newport Beach on May 1, 2018 because he was on the other side
17    of the country on that date, and had been, for days. Further, the evidence will show that
18    the government knew before they called Ms. Regnier to the stand that she had lied in the
19    interview about Mr. Avenatti possibly typing the key May 1, 2018 email (Exhibit 281) to
20    Mr. Tran on her computer and yet they still called her as a critical witness in their case-
21    in-chief and proceeded to ask her questions for six hours, including about Exhibit 281
22    (after admitting it through her) and countless other trial exhibits.
23          E. The Service of Ms. Rose
24          Ms. Rose was contacted by phone on August 9, 2021 at approximately 5:32 p.m.
25    by defense paralegal Ms. Emma Hernandez. She was told that Ms. Hernandez worked
26
27    4
       The email string shows only two emails sent from Mr. Avenatti. The only way to
28    account for another is to credit what Ms. Regnier told the government in the interview.
                                                  4
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 6 of 33 Page ID #:15202




 1    with the defendant and that she had a subpoena to serve on Ms. Rose. Ms. Hernandez
 2    inquired whether she would accept service. The call was then placed on speakerphone,
 3    with Ms. Rose, Mr. Avenatti, Ms. Hernandez and Ms. Barberena, another defense
 4    paralegal, present. During the call, Ms. Rose agreed to accept service by email,
 5    expressed no hesitations or concerns, and then provided her email address because the
 6    defense did not have it. The subpoena, which required her attendance four days later,
 7    was then immediately emailed to her at 5:44 p.m. She responded via text at 5:46.5 No
 8    witness fees were paid because defendant was informed by his advisory counsel that
 9    witness fees were not required at the time of service due to defendant’s CJA status. If,
10    however, witness fees are required, they will be paid promptly.
11
12    II.   LEGAL STANDARD AND ARGUMENT
13          A criminal defendant has the power to issue a subpoena pursuant to Federal Rule
14    of Criminal Procedure 17. A subpoena may “order the witness to produce any books,
15    papers, documents, data, or other objects the subpoena designates.” Fed. R. Crim. Proc.
16    17(c)(1). Both the government and the defendant “have the right to call witnesses, and
17    the power to compel witness testimony is essential to our system of justice.” Barnett v.
18    Norman, 782 F.3d 417, 422 (9th Cir. 2015); citing Blair v. United States, 250 U.S. 273,
19    281-82 (1919). The “interest in full disclosure and the fair administration of justice
20    overrides concerns that testimony might be inconvenient, burdensome, or harmful to a
21    witness’s social or economic status.” Id.; citing United States v. Calandra, 414 U.S. 338,
22    345 (1974). The Ninth Circuit has made it clear, “[f]ew witnesses want to testify, and if
23    given the choice, almost never would … But much like jury service, witness testimony is
24    not optional in our justice system – it is essential.” Barnett v. Norman, 782 F.3d 417,
25    424-25 (9th Cir. 2015).
26
27    5
       Ms. Hernandez and Ms. Barberena will both be in the courtroom and prepared to testify
28    under oath as to these facts at the hearing on this matter.
                                                    5
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 7 of 33 Page ID #:15203




 1          Upon the motion of a subpoenaed party, “the Court may quash or modify the
 2    subpoena if ‘compliance would be unreasonable or oppressive.’” United States v. Cota,
 3    2009 U.S. Dist. LEXIS 18736, at *4 (N.D. Cal. 2009). A decision to enforce or quash
 4    criminal subpoena rests within the discretion of the district court. United States v.
 5    Bentacount, 277 Fed. Appx. 708, 711 (9th Cir. 2008). The Supreme Court has previously
 6    determined that the proponent of the subpoena must “clear three hurdles: (1) relevance,
 7    (2) admissibility; and (3) specificity.” United States v. Reyes, 239 F.R.D. 591, 598 (N.D.
 8    Cal. 2006); quoting United States v. Nixon, 418 U.S. 683 (1974). The subpoena must be
 9    brought in good faith and cannot be intended as a general fishing expedition. United
10    States v. Scovis, 743 Fed. Appx. 795, 800 (9th Cir. 2018).
11          The subpoena at issue directed to Ms. Rose seeks relevant, admissible, and
12    specific testimony and documents. The government called a witness to the stand who
13    they knew had fabricated a tale about a key piece of evidence only two weeks earlier.
14    Mr. Avenatti is entitled, as part of his defense, to show that what Ms. Regnier told the
15    government was categorically false because it was literally impossible and that Ms.
16    Regnier created the possibility that Mr. Avenatti had typed the email out of whole cloth.
17    There are few things more critical in a criminal trial than the credibility of the
18    government’s witnesses and the right of the accused to challenge the veracity of such
19    witnesses. And there are few, if any, witnesses in this case more important than Ms.
20    Regnier.
21          Further, Ms. Rose seeks to quash the subpoena by arguing that it is seeking to
22    force a CNN editorial producer to testify about information she would have gathered in
23    the course and scope of her newsgathering responsibilities at CNN. As Exhibit A
24    demonstrates, this argument is devoid of merit.
25          The critical question for deciding whether a person may invoke the journalist’s
26    privilege is “whether she is gathering news for dissemination to the public. The test is
27    whether the person seeking to invoke the privilege has the intent to use material sought,
28
                                                    6
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 8 of 33 Page ID #:15204




 1    gathered or received to disseminate information to the public and whether such intent
 2    existed at the inception of the newsgathering process. If both conditions are met, then the
 3    privilege may be invoked.” Shoen v. Shoen, F. 3d. 1289, 1293-94 (9th Cir. 1993).
 4          The journalist’s privilege against compelled disclosure is a First Amendment
 5    shield … but it is not absolute.” Wright v. Fred Hutchinson Cancer Research Ct., 206
 6    F.R.D. 679, 680 (W.D. Wash. 2002)(emphasis added). If the circumstances of the case
 7    “show that the privilege applies, the Court must then determine whether, in light of the
 8    competing needs and interests of society and the opposing parties, the privilege has been
 9    overcome.” Id. citing Shoen v. Shoen, F. 3d. 1289, 1292 (9th Cir. 1993). To determine
10    whether the qualified privilege is overcome requires “that the claimed privilege under
11    U.S. Const. amend I and the opposing need for disclosure be judicially weighed in light
12    of the surrounding facts, and a balance be struck to determine where lies the paramount
13    interest.” Mark v. Shoen, 48 F.3d 412, 415 (9th Cir. 1995). The United States Supreme
14    Court has made it clear that “the public interest in a press unburdened by subpoenas did
15    not outweigh the public interest in assuring that criminal proceedings are based on the
16    fullest record possible.” United States v. Schneider, 2003 U.S. Dist. LEXIS 27324, at *8
17    (N.D. Cal. 2003); citing Branzburg v. Hayes, 408 U.S. 665, 690-691 (1972). While
18    reporters enjoy a qualified shield in both the civil and criminal setting, “the shield in a
19    criminal setting is exceptionally thin.” Id. at *10.
20          There has not been any sufficient showing that Ms. Rose’s logistical coordination
21    of Mr. Avenatti’s appearances constitute materials that she later intended to use to
22    “disseminate information to the public” within the newsgathering process. Accordingly,
23    Ms. Rose has failed to make a sufficient showing that she is protected by the qualified
24    privilege. However, even if this Court find that the privilege applies, Mr. Avenatti’s due
25    process rights and his right to a fair and complete jury trial far outweigh Ms. Rose’s
26    limited and qualified privilege, especially as to the matters at issue.
27
28
                                                     7
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 9 of 33 Page ID #:15205




 1           Contrary to Ms. Rose’s assertions, Mr. Avenatti does not seek access to any news
 2    gathering materials. Instead, Mr. Avenatti solely seeks to establish that Mr. Avenatti was
 3    in New York and Washington D.C. at the same time when government witness Judy
 4    Regnier stated that the defendant used her computer located in California. Ms.
 5    Jacqueline Rose is one witness who can easily substantiate these facts because she
 6    communicated with Mr. Avenatti during this time period in order to book his in-person
 7    appearances for CNN on multiple shows in Washington, D.C. and New York City, N.Y.
 8    and also arranged his ground transportation while he was in those cities. Under these
 9    facts, Ms. Rose’s First Amendment rights, if any, must yield to Mr. Avenatti’s
10    constitutionally protected rights to a fair jury trial and due process.
11
12    III.   CONCLUSION
13           Based upon the foregoing, Mr. Avenatti respectfully requests that this Court deny
14    the request to quash and order Ms. Rose to comply with the subpoena as served.
15
       Dated: August 16, 2021                     Respectfully submitted,
16
17                                               /s/ Michael J. Avenatti
18                                                Defendant
                                                  MICHAEL JOHN AVENATTI
19
20
21
22
23
24
25
26
27
28
                                                     8
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 10 of 33 Page ID #:15206




                       Exhibit A
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 11 of 33 Page ID #:15207
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 12 of 33 Page ID #:15208
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 13 of 33 Page ID #:15209
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 14 of 33 Page ID #:15210
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 15 of 33 Page ID #:15211




                       Exhibit B
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 16 of 33 Page ID #:15212
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 17 of 33 Page ID #:15213
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 18 of 33 Page ID #:15214




                       Exhibit C
USAO_01142507
         Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 19 of 33 Page ID #:15215



                                 DEPARTMENT OF THE TREASURY
                                    Internal Revenue Service
                                      Criminal Investigation

                                     Memorandum of Interview

       Investigation #:                                 Location:   Via WebEx video conference
       Investigation Name:   Michael Avenatti
       Date:                 June 14, 2021
       Time:                 Approximately 8:31
                             AM – 1:04 PM
       Participant(s):       Judy Regnier, Witness
                             John Barton, Attorney
                             Ryan Roberson, Special Agent
                             Remoun Karlous, Special Agent
                             Brett Sagel, Assistant United States Attorney
                             Alex Wyman, Assistant United States Attorney




                                   Memorandum Page 1 of 13                    U.S. Treasury Criminal Investigation



                                                                                 USAO_01142507
USAO_01142507
         Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 20 of 33 Page ID #:15216




                JR was shown exhibit 56, email exchange dated April 30, 2018 between JR, MA, Tran, and Phan
                in which MA asks JR to resolve the CNB wire transfer issue, and provided the following
                information:

                   76. MA instructed JR to say she would put a trace on the funds. At the time, JR knew that no funds
                       had ever been sent. For this reason, red flags were being raised because this did not make
                       sense to JR, even though JR did not know the terms of the agreement between MA and Phan.

                   77. MA may have used JR’s computer and email to send this email. Occasionally MA would use
                       JR’s computer to type up an email and then say, “send this.” JR was not comfortable with MA
                       doing this, but once the email was sent it was too late for her to do anything. JR never told the
                       person who was sent the email that the email was prepared and sent by MA, not JR.




                                          Memorandum Page 11 of 13                              U.S. Treasury Criminal Investigation



                                                                                                 USAO_01142517
USAO_01142507
         Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 21 of 33 Page ID #:15217




                AUSA Sagel thanked JR for her time and the interview was concluded at 1:04 PM.

                I prepared this memorandum on June 14, 2021, after refreshing my memory from notes made during
                and immediately after the interview with JR.




                                                                         Ryan Roberson
                                                                         Special Agent



                                                                              Double click here to sign
                                                                         Witness




                                         Memorandum Page 13 of 13                         U.S. Treasury Criminal Investigation



                                                                                            USAO_01142519
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 22 of 33 Page ID #:15218




                       Exhibit D
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 23 of 33 Page ID #:15219
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 24 of 33 Page ID #:15220
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 25 of 33 Page ID #:15221
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 26 of 33 Page ID #:15222
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 27 of 33 Page ID #:15223
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 28 of 33 Page ID #:15224
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 29 of 33 Page ID #:15225
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 30 of 33 Page ID #:15226
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 31 of 33 Page ID #:15227




                       Exhibit E
Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 32 of 33 Page ID #:15228
     Case 8:19-cr-00061-JVS Document 716 Filed 08/16/21 Page 33 of 33 Page ID #:15229




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 16, 2021, service

 6    of the:
 7
            DEFENDANT’S OPPOSITION TO THE EX PARTE APPLICATION OF
 8      JACQUELINE ROSE FOR AN ORDER TO QUASH DEFENDANT’S SUBPOENA

 9    on the following party, using the Court’s ECF system:
10
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
      I declare under penalty of perjury that the foregoing is true and correct.
12
13    Executed on August 16, 2021
14
                                              /s/ H. Dean Steward
15
                                              H. Dean Steward
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    9
